[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 105 
January 21, 1943.
This Court being of the opinion that the judgment of the trial Court in this case should be affirmed, and that the issues *Page 115 
herein are correctly decided in the order of the trial Judge, for the reasons stated in that order, this Court, therefore, adopts the aforesaid order of the Honorable R.W. Sharkey as the opinion of this Court in this case, and directs that the order be reported.
Judgment affirmed.
MR. CHIEF JUSTICE BONHAM, MESSRS. ASSOCIATE JUSTICES BAKER, FISHBURNE and STUKES, and CIRCUIT JUDGE G. DEWEY OXNER, ACTING ASSOCIATE JUSTICE, concur.